          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


Vernell Davis, et al.,

                         Plaintiffs,   Case No. 1:16-cv-00735

v.                                     Michael L. Brown
                                       United States District Judge
Sheriff Thomas E. Brown, et al.,

                         Defendants.

________________________________/

                         OPINION AND ORDER

     Shantell Ada Johnson died while in custody at the DeKalb County

Jail. A Dekalb County police officer had arrested her the day before on

an outstanding warrant when she allegedly ran a stop sign. (Dkt. 1 at

¶¶ 19–20.)   At the time, Ms. Johnson was suffering from on-going

complications related to a 2010 gunshot injury. (Id. at ¶¶ 27–37.) The

Jail provided a medical screening upon her arrival and placed her in

general population. (Id. at ¶ 26.) She died in her cell. (Id. at ¶ 37.)

     Ms. Johnson’s mother sued the DeKalb County Sheriff and several

correctional officers who worked at the Jail, claiming they violated her

daughter’s constitutional right to necessary medical aid as a pretrial
detainee. (Dkt. 1.) The Court granted Defendants’ motion to dismiss

several claims but allowed others to continue. (Dkt. 12 at 13.) At the

close of discovery, Defendants moved for summary judgment on the

remaining claims. (Dkt. 67.) The Court grants Defendants’ motion.

I.   Legal Standard

     Summary judgment is appropriate when “the movant shows that

there is no genuine dispute as to any material fact and that the movant

is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). “No

genuine issue of material fact exists if a party has failed to ‘make a

showing sufficient to establish the existence of an element . . . on which

that party will bear the burden of proof at trial.’ ” AFL-CIO v. City of

Miami, 637 F.3d 1178, 1186–87 (11th Cir. 2011) (quoting Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986)). An issue is genuine when the evidence

is such that a reasonable jury could return a verdict for the nonmovant.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249–50 (1986). A fact is

“material” if it is “a legal element of the claim under the applicable

substantive law which might affect the outcome of the case.” Allen v.

Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir. 1997).




                                    2
      The moving party bears the initial responsibility of asserting the

basis for its motion.   Celotex, 637 F.3d at 323.     The movant is not,

however, required to negate the nonmovant’s claim. Id. at 324. Instead,

the moving party may meet her burden by “ ‘showing’ — that is, pointing

to the district court — that there is an absence of evidence to support the

non-moving party’s case.” Id. After the moving party has carried its

burden, the non-moving party must present competent evidence that

there is a genuine issue for trial. Id.

      The court must view all evidence and factual inferences in a light

most favorable to the non-moving party. Samples v. City of Atlanta, 846

F.2d 1328, 1330 (11th Cir. 1988). But “the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment; the requirement is there be no

genuine issue of material fact.” Anderson, 477 U.S. at 247–48.

II.   Factual Background

      In March 2013, officers booked Ms. Johnson into the DeKalb

County Jail. (Dkts. 67-2 at ¶ 1; 71 at ¶ 1.) Plaintiff alleged in her

complaint that, when Ms. Johnson got to the Jail, she complained of




                                     3
vomiting and abdominal pain. (Dkt. 1 at ¶ 22.) She also alleged Ms.

Johnson wore a visible colostomy bag. (Id. at ¶ 26.)

     The undisputed evidence, however, does not support Plaintiff’s

allegations. Correct Care Solutions (“CCS”) provides medical screenings

to inmates being booked into the Jail and provides necessary medical care

to inmates while in custody. (Dkts. 67-2 at ¶ 2; 71 at ¶ 2.) When it

screened Ms. Johnson, CCS noted she had no colostomy bag. (Dkts. 67-2

at ¶ 3; 71 at ¶ 3.) Plaintiff presented no evidence to contest this fact or

to support her claim that Ms. Johnson was wearing such a device.

     CSS determines whether inmates with medical issues can be

housed in general population rather than in the medical ward. (Dkt. 67-

2 at ¶ 9.) Once it identifies a medical or mental health issue, it provides

inmates with colored wristbands. CCS cleared Ms. Johnson for housing

in general population rather than in the medical ward. (Dkts. 67-2 at

¶ 10; 71 at ¶ 10.)

     Because of privacy requirements, CCS does not disclose information

about an inmate’s medical condition to jail employees unless an employee

needs the information to protect the inmate’s health or safety. (Dkt. 67-

2 at ¶ 4.) There is no evidence CCS shared any information about Ms.



                                    4
Johnson’s medical condition with any Defendant (or, in fact, any other

Sheriff’s Office employee).

     Plaintiff contends Ms. Johnson needed medical assistance while she

was in her cell. (Dkt. 1 at ¶ 27.) She claims Ms. Johnson rang the

emergency call button in her cell several times on the day of her arrest

and Detention Officer Person — who is not a defendant in this action —

told her to stop doing so and refused medical treatment. (Id. at ¶¶ 27–

28, 30.) She also claims Ms. Johnson and her cellmate rang the buzzer

several times the next day and Detention Officer Persons again told them

to stop doing so and refused medical treatment. (Id. at ¶ 30.) Later that

day, Officer Fountain — who also is not a defendant in this action —

called over the jail radio for medical assistance. (Dkt. 88-1 at 1.) She told

those receiving the call — including Defendant Frazier, a sergeant at the

Jail — that Ms. Johnson was unresponsive and not breathing. (Dkts. 67-

2 at ¶¶ 11–12; 71 at ¶¶ 11–12.) It is undisputed that prior to receiving

the radio transmission, Defendant Frazier was unaware Ms. Johnson

needed medical care. (Dkt. 88 at 90:18–24.)

     Defendant Frazier and Sergeant Williams (who is not a defendant)

responded to the radio call. (Dkts. 67-2 at ¶ 13; 71 at ¶ 13.) Sergeant



                                     5
Williams checked Ms. Johnson for a pulse and said she was “cold.” (Dkts.

67-2 at ¶ 17; 71 at ¶ 17.) No one provided CPR. (Dkt. 93 at 47:8–9; 48:18–

19.)   Four minutes after Sergeant Williams and Defendant Frazier’s

arrival at Ms. Johnson’s cell, medical personnel — none of whom are

defendants in this action — arrived and tried to revive her. (Dkts. 67-2

at ¶ 18; 71 at ¶ 18; 88 at 35:2.)

       Other officers also came to Ms. Johnson’s cell. Captain Akies —

who is not a defendant — was there. (Dkts. 87 at 169:2; 88 at 34:14–18.)

When Defendant Sergeant Lawton arrived, Lieutenant Leslie (who is not

a defendant) told her to lock down the floor and remain with Ms.

Johnson’s cellmate. (Dkts. 67-2 at ¶ 20; 71 at ¶ 20; 84 at 20:25–21:6.)

Defendant Lawton never saw Ms. Johnson, and there is no evidence she

was aware of her medical condition before she arrived at the scene.

(Dkts. 67-2 at ¶ 21; 84 at 22:3–4.)

       While Plaintiff claims Defendants Frazier and Lawton failed to

provide Ms. Johnson necessary medical care, the undisputed evidence

shows neither Defendant was aware of her medical condition or had any




                                      6
contact with her before Officer Fountain raised the alarm.1 (Dkts. 67-2

at ¶ 14; 71 at ¶ 14.) Neither worked the morning shift when Ms. Johnson

allegedly rang the inmate emergency call button in her cell, the calls

Plaintiff claims Officer Person ignored. (Dkts. 67-2 at ¶ 15; 71 at ¶ 15.)

Both Defendant Frazier and Defendant Lawton submitted evidence that

they were unaware of her medical condition or need for medical care

before the radio transmission. (Dkt. 84 at 22:3–4.) Plaintiff presented

no evidence to the contrary.

     There also is no evidence that Defendants Sheriff Jeffrey Mann,

Sheriff Thomas Brown, or Major Reginald Scandrett were aware of Ms.

Johnson’s medical condition. At the time, Defendant Brown was Sheriff

of DeKalb County, Defendant Mann was Chief Deputy Sheriff, and

Defendant Scandrett was the Jail Division Commander. (Dkt. 89 at

13:21; 17:19–20.) The undisputed evidence established that Defendant


1Plaintiff admits this fact but claims both Defendants were “supposed to
perform supervisor functions on the floor and failed to do so.” (Dkt. 71 at
¶ 14.) Whether Defendants should have done something, however, is
immaterial to Plaintiff’s deliberate indifference claim, as that claim
requires subjective knowledge of Ms. Johnson’s condition and need for
medical treatment. McElligott v. Foley, 182 F.3d 1248, 1259 (11th Cir.
1999) (acknowledging the “crucial difference” between allegations that
defendant should have known of serious medical need versus allegations
that defendant was in fact aware but did nothing).

                                    7
Scandrett oversaw the workings and functioning of the jail, like its

budgeting and other facility services. (Dkt. 91 at 15:13–18.) He had no

contact with Ms. Johnson and was unaware of her medical condition. (Id.

at 26:9–12.) Defendant Mann testified that he recalled no grievances

about the duress button or the emergency call button. (Dkt. 89 at 16:18–

22.) He testified there was no widespread history of not responding to

the emergency call buttons in jail cells, nor was there a widespread

history of officers failing or refusing to obtain appropriate medical care

for inmates. (Dkt. 67-2 at ¶ 26.) As there was no issue with officers

providing appropriate medical care and treatment to inmates,

Defendants contend in their material facts that there was no apparent

need to provide additional training to officers on identifying inmates with

medical issues.2 (Id. at ¶¶ 24–27.)




2 In response to each of the facts in this paragraph, Plaintiff simply
“denies” them with no further citation to the record that might tend to
dispute them. (Dkt. 71 at ¶¶ 25–27.) Because Plaintiff has provided
nothing to dispute these material facts — and the Court has found
nothing — the Court considers them admitted under Local Rule
56.1B(2)(a).

                                      8
III. Procedural History

     Plaintiff, as Administratrix of her daughter’s estate, first sued

several jail employees in a separate action. See Davis v. DeKalb Cty.

Sheriff Dep’t, et al., 1:15-cv-00661-MHC (N.D. Ga. Oct. 14, 2015). After

two amendments to her complaint, she voluntarily dismissed her case in

September 2015 and filed this lawsuit five months later. (Dkt. 1 at 2.)

She asserted nine causes of action against various Defendants under 42

U.S.C. § 1983 and Georgia state law, claiming Defendants violated her

daughter’s constitutional right to be free from cruel and unusual

punishment by denying her necessary medical care while in jail. (Id. at

¶ 1.) She originally sued Defendants Sheriff Thomas E. Brown, Sheriff

Jeffrey Mann, Major Reginald Scandrett, Major Wanda Collins, Sergeant

Necha Lawton, Sergeant Eureka Frazier, Officer Christina Persons, and

Investigator Rodney Scandrett. (Id. at ¶ 9.) The Court dismissed all

claims against Officers Persons as barred by the statute of limitations

and all claims against the remaining Defendants in their official

capacities. (Dkt. 12 at 13–14.) The Defendants moved for summary




                                   9
judgment and Plaintiff dismissed several claims.3 This Court addresses

Defendants’ motions on these claims that remain outstanding:

      Count II – § 1983 claim against Defendant Sergeant
       Lawton for deliberate indifference to render acceptable
       medical care;
      Count III – § 1983 claim against Defendant Sergeant
       Frazier for deliberate indifference to render acceptable
       medical care;
      Count V – § 1983 claim against Defendant Sheriff Brown
       for deliberate indifference to render acceptable medical
       care;
      Count VI – § 1983 claim against Defendant Sheriff Mann
       for deliberate indifference to render acceptable medical
       care;
      Count X – Violation of O.C.G.A. §§ 42-5-2, 42-4-4(1)(2), and
       42-4-32(d) by all Defendants in their individual capacities;
      Count XII – Negligent Failure to Train and Supervise
       against Defendants Sheriffs Brown and Mann; and
      Count XIV – Violation of O.C.G.A. § 15-16-24 against
       Defendants Sheriffs Brown and Mann for misconduct of
       their jailors.


     The Court notes that, in responding to Defendants’ motion, Plaintiff

largely disregarded Local Rule 56.1B, which requires a nonmovant to

refute directly each of a movant’s facts with concise responses and



3In her response to Defendants’ motion for summary judgment, Plaintiff
withdrew Count VII against Major Scandrett, Count VIII against Major
Wanda Collins, and Count IX against Investigator Scandrett. (Dkt. 70 at
22.)

                                  10
specific citations to evidence. LR 56.1B(2)(a)(2), NDGa. For the most

part, Plaintiff simply denied Defendants’ claims of undisputed facts or

stated she “is without sufficient information to respond” to various

paragraphs in Defendants’ statement of material facts.            (Dkt. 71.)

Plaintiff had eight months to conduct discovery and obtain the necessary

information — if it existed — to dispute Defendants’ statements of

material fact. (Dkt. 18.) She also failed to file her own statement of

material facts about which she believed genuine issues exist. See LR

56.1B(2)(b), NDGa (requiring the nonmovant to file a “statement of

additional facts which the respondent contends are material and present

a genuine issue for trial”).

     Because Plaintiff violated Local Rule 56.1B, this Court considers

admitted each of Defendants’ facts to which Plaintiff failed to respond

properly. See LR 56.1B(2) (“This Court will deem each of the movant’s

facts as admitted unless the respondent . . . directly refutes the movant’s

fact with concise responses supported by specific citations to

evidence . . . .”); Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1303 (11th Cir.

2009) (“Plaintiffs[’] failure to comply with local rule 56.1 is not a mere

technicality.”); see also Smith v. Mercer, 572 F. App’x 676, 678 (11th Cir.



                                     11
2014) (noting that district court properly deemed defendants’ facts

admitted under Local Rule 56.1 where plaintiff responded to facts

without including citations to evidence of record).

       This determination, however, does not discharge Defendants’

burden at summary judgment. The Court must still review the evidence

to determine whether, based on the undisputed facts, Defendants are

entitled to judgment as a matter of law. Mann, 588 F.3d at 1303 (citing

Reese v. Herbert, 527 F.3d 1253, 1269 (11th Cir. 2008)).

IV.   Discussion

      Plaintiff asserts both federal and state-law claims.      The Court

discusses each separately.

      A.   Federal Claims & Qualified Immunity

      Plaintiff claims Defendants violated Ms. Johnson’s right to be free

from cruel and unusual punishment under the Fourteenth Amendment.

(Dkt. 1 at ¶ 1.)    Defendants contend they are entitled to qualified

immunity against these claims. (Dkt. 67-1 at 10.)

      “The defense of qualified immunity protects government officials

from individual liability when they are engaged in their job duties unless

they violate ‘clearly established federal statutory or constitutional rights



                                    12
of which a reasonable person would have known.’ ” WBY, Inc. v. DeKalb

Cty., 695 F. App’x 486, 490 (11th Cir. 2017) (quoting Keating v. City of

Miami, 598 F.3d 753, 762 (11th Cir. 2010)). “Qualified immunity gives

government officials breathing room to make reasonable but mistaken

judgments about open legal questions.” Ashcroft v. al-Kidd, 563 U.S. 731,

743 (2011). It allows officials to “carry out their discretionary duties

without the fear of personal liability or harassing litigation.” Lee v.

Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002).

     Qualified immunity may attach only when the officer is “acting

within the scope of his discretionary authority when the allegedly

wrongful acts occurred.” Id. (internal quotation marks omitted). A public

official acts within the scope of his discretionary authority where the acts

complained of were “undertaken pursuant to the performance of his

duties and within the scope of his authority.” See Rich v. Dollar, 841 F.2d

1558, 1564 (11th Cir. 1988). “Once the defendant establishes that he was

acting within his discretionary authority, the burden shifts to the

plaintiff to show that qualified immunity is not appropriate.” Lee, 284

F.3d at 1194.




                                    13
             1.     Defendants Acted Within Their Discretionary
                    Authority.

     The parties dispute whether Defendants were acting within their

discretionary authority at the time of the incident. (Dkts. 67-1 at 11–12;

70 at 13.)        Whether an individual was acting within his or her

discretionary authority, however, is a low hurdle, particularly for the

qualified immunity analysis. Qualified immunity serves “to defray the

social costs of litigation against government officials.” Harbert Int’l, Inc.

v. James, 157 F.3d 1271, 1281 (11th Cir. 1998). It therefore follows that

     [w]hen a government official goes completely outside the
     scope of his discretionary authority, he ceases to act as a
     government official and instead acts on his own behalf. Once
     a government official acts entirely on his own behalf, the
     policies underlying the doctrine of qualified immunity no
     longer support its application. For that reason, if a
     government official is acting wholly outside the scope of his
     discretionary authority, he is not entitled to qualified
     immunity regardless of whether the law in a given area was
     clearly established.

Id. (citing Lenz v. Winburn, 51 F.3d 1540, 1547 (11th Cir. 1995)).

     For a defendant to establish that his or her actions were within the

scope of their discretionary authority, the defendant must “show that

those actions were (1) undertaken pursuant to the performance of his

duties, and (2) within the scope of his authority.” Id. at 1282. The



                                     14
constitutional injury complained of here was a lack of rendering proper

medical care to a pretrial detainee.        The inquiry, then, is whether

rendering medical care was within the scope of Defendants’ authority and

undertaken in performance of their duties. See id. at 1282–83 (outlining

how to define properly the inquiry into whether defendants were acting

within the scope of their discretionary authority). The Court finds the

provision of emergency medical care was within the bounds of

Defendants’ job duties at the Jail and the provision of medical care would

not be “wholly outside” the scope of their duties as correctional officers.

The Court finds that Defendants have established beyond any genuine

issue of material fact that, when the allegedly unconstitutional conduct

occurred, they were acting within the scope of their discretionary

authority as correctional officers and employees of the DeKalb County

Jail.

        Although   Plaintiff   seeks   to   distinguish   discretionary   and

ministerial duties,4 she acknowledges in her complaint that “all



4 The distinction between discretionary and ministerial affects the
applicability of official immunity under Georgia law, not qualified
immunity under federal law. See Tattnall Cty. v. Armstrong, 775 S.E.2d
573, 578 (Ga. Ct. App. 2015) (Barnes, P.J., concurring) (recognizing the


                                       15
defendants were acting within the scope of their employment.” (See, e.g.,

Dkt. 1 at ¶¶ 83, 103, 145.) The Court thus concludes that, for purposes

of the qualified immunity inquiry, all Defendants were acting within

their discretionary authority.

           2.    Defendants Are Entitled to Qualified Immunity.

     Plaintiff, thus, has the burden of showing that qualified immunity

is unavailable to Defendants. The qualified immunity analysis presents

two questions: first, whether the allegations taken as true establish the

violation of a constitutional right; and second, if so, whether the

constitutional right was clearly established when the violation occurred.

Hadley v. Gutierrez, 526 F.3d 1324, 1329 (11th Cir. 2008). These distinct

questions “do not have to be analyzed sequentially; if the law was not

clearly established; [a court] need not decide if the [d]efendants actually

violated the [plaintiff’s] rights, although [a court is] permitted to do so.”

Fils v. City of Aventura, 647 F.3d 1272, 1287 (11th Cir. 2011).

     A determination of whether a constitutional right was clearly

established “must be undertaken in light of the specific context of the



inherent confusion of the “nomenclature we use in this area of law”),
overruled on other grounds by Rivera v. Washington, 784 S.E.2d 775 (Ga.
2016).

                                     16
case, not as a broad general proposition.” Saucier v. Katz, 533 U.S. 194,

201 (2001), overruled in part on other grounds by Pearson v. Callahan,

555 U.S. 223 (2009). “The relevant, dispositive inquiry in determining

whether a right is clearly established is whether it would be clear to a

reasonable officer that his conduct was unlawful in the situation he

confronted.” Id. at 202. “If the law did not put the officer on notice that

his conduct would be clearly unlawful, summary judgment based on

qualified immunity is appropriate.”       Id.   “When properly applied,

[qualified immunity] protects all but the plainly incompetent or those

who knowingly violate the law.” Gates v. Khokhar, 884 F.3d 1290, 1296

(11th Cir. 2018) (citing Ashcroft v. al-Kidd, 563 U.S. 731, 743 (2011)

(internal quotation marks omitted)).        Put differently, “[u]nless a

government agent’s act is so obviously wrong, in the light of pre-existing

law, that only a plainly incompetent officer or one who was knowingly

violating the law would have done such a thing, the government actor

has immunity from suit.” Lassiter v. Ala. A&M Univ., Bd. of Trs., 28 F.3d

1146, 1149 (11th Cir. 1994) (en banc), abrogated on other grounds by

Hope v. Pelzer, 536 U.S. 730 (2002).




                                    17
        A plaintiff may show that a defendant’s conduct violated clearly

established law in one of three ways. Loftus v. Clark-Moore, 690 F.3d

1200, 1204 (11th Cir. 2012). “First, the words of the pertinent federal

statute or federal constitutional provision in some cases will be specific

enough to establish clearly the law applicable to particular conduct and

circumstances and to overcome qualified immunity, even in the total

absence of case law.” Vinyard v. Wilson, 311 F.3d 1340, 1350 (11th Cir.

2002) (emphasis removed). Second, “some broad statements of principle

in case law are not tied to particularized facts and can clearly establish

law applicable in the future to different sets of detailed facts.” Id. at

1351.     These first two methods involve narrow circumstances with

“obvious clarity.” See Loftus, 690 F.3d at 1204–05; see also Santamorena

v. Ga. Military Coll., 147 F.3d 1337, 1340 n.6 (11th Cir. 1998) (noting

that “these exceptional cases rarely arise”).

        Third, and more commonly, a plaintiff may show that a defendant’s

conduct violated clearly established law by pointing to “materially

similar precedent from the Supreme Court, [the Eleventh Circuit], or the

highest state court in which the case arose.” Gates, 884 F.3d at 1296.

While the facts of the case need not be identical, “the unlawfulness of the



                                    18
conduct must be apparent from pre-existing law.” Coffin v. Brandau, 642

F.3d 999, 1013 (11th Cir. 2011); see also Gennusa v. Canova, 748 F.3d

1103, 1113 (11th Cir. 2014) (quoting Stanton v. Sims, 571 U.S. 3, 5 (2013))

(“We do not always require a case directly on point before concluding that

the law is clearly established, but existing precedent must have placed

the statutory or constitutional question beyond debate.”). The Eleventh

Circuit has explained:

     [f]or qualified immunity purposes, a preexisting precedent is
     materially similar to the circumstances facing an official
     when the specific circumstances facing the official are enough
     like the facts in the precedent that no reasonable, similarly-
     situated official could believe that the factual differences
     between the precedent and the circumstances facing the
     official might make a difference to the conclusion about
     whether the official’s conduct was lawful or unlawful.

Woodyard v. Ala. Dep’t of Corr., 700 F. App’x 927, 931–32 (11th Cir. 2017)

(quoting Marsh v. Butler Cty., 268 F.3d 1014, 1032 (11th Cir. 2001) (en

banc)).

     To prevail on a § 1983 claim of deliberate indifference, a plaintiff

must show three things: “(1) a serious medical need; (2) a defendant’s

deliberate indifference to that need; and (3) causation between that

indifference and the plaintiff’s injury.” Melton v. Abston, 841 F.3d 1207,

1220 (11th Cir. 2016) (citing Mann, 588 F.3d at 1306–07). The second


                                    19
factor — deliberate indifference — consists of three subcomponents:

(1) subjective knowledge of a risk of serious harm; and (2) disregard of

that risk; (3) by conduct that is more than mere negligence. Jackson v.

West, 787 F.3d 1345, 1353 (11th Cir. 2015) (internal quotation marks

omitted).   To avoid summary judgment on a claim for deliberate

indifference, therefore, Plaintiff must present evidence that each

Defendant was “subjectively aware” of the risk from the denial of medical

care. McElligott, 182 F.3d at 1255.

     Plaintiff has failed to show that, in 2013, it was clearly established

that any of the Defendants’ conduct violated clearly established law. This

conclusion arises almost instantly from Plaintiff’s failure to raise an issue

of material fact showing that any Defendant was aware Ms. Johnson had

any medical problem, sought medical attention, or needed medical

assistance — a necessary element of a deliberate indifference to medical

need claim. Consider the claims against Sergeant Lawton. Plaintiff

failed to present any evidence whatsoever to suggest Sergeant Lawton

knew Ms. Johnson needed medical care. No evidence suggests she knew

Ms. Johnson had pressed her emergency assistance button, that other

officers allegedly ignored these calls, or that she was in any medical



                                     20
distress. Indeed, Plaintiff concedes: (1) Sergeant Lawton did not work

the morning shift when Plaintiff claims Ms. Johnson rang her emergency

call button; (2) Lawton had no contact with Ms. Johnson before she (and

others) received the radio call from Officer Fountain; (3) Lawton was

unaware of Ms. Johnson’s physical condition before that time; and

(4) upon her arrival at the scene, Lawton followed another officer’s

instructions to lock down the cell block and remain with Ms. Johnson’s

cellmate while others tended to Ms. Johnson. (Dkt. 71 at ¶¶ 14–16, 20.)

Plaintiff admits Sergeant Lawton never even saw Ms. Johnson. (Id. at

¶ 21.)

     Plaintiff cites no federal statute or constitutional provision specific

enough to establish that Defendant Lawton’s conduct was unlawful.

Likewise, she presents no broad statement of principle in case law that

clearly established the unlawfulness of Lawton’s actions. And Plaintiff

identifies no case showing a reasonable officer in Sergeant Lawton’s

position on the day Ms. Johnson died would have known it was unlawful

for her to do exactly what she did — respond to the radio call and follow

orders to lock down the cell block — rather than personally rendering

medial aid. Put differently, Plaintiff cites no case showing it was clearly



                                    21
established that Sergeant Lawton violated Ms. Johnson’s constitutional

rights by refusing to provide medical care when Sergeant Lawton was

unaware of any need for or denial of medical care. Sergeant Lawton falls

within the protections of qualified immunity.

     The same is true for the other Defendants.          Plaintiff admits

Sergeant Frazier also was not working during the shift when Ms.

Johnson allegedly used her emergency button. (Id. at ¶ 15.) She also

admits Sergeant Frazier had neither knowledge that Ms. Johnson need

medical care nor contact with her until she responded to the radio

dispatch. (Id. at ¶¶ 14–16, 20.)

     Undisputed evidence establishes that Sergeant Frazier responded

to the radio call with Sergeant Williams, who is not a party to this case.

When they arrived at Ms. Johnson’s cell, Officer Fountain was there with

the AED device.     (Dkt. 88 at 59:24–25.)      Sergeant Williams asked

Sergeant Frazier if she wanted to check the body since Ms. Johnson (like

Sergeant Frazier) was a woman.        (Dkt. 93 at 15:19–20.) When she

declined, Sergeant Williams felt Ms. Johnson’s hand for a pulse, found

none, and said “she’s cold.” (Dkt. 93 at 52:1.) No one began CPR. (Dkt.

93 at 55:15.) But within three or four minutes, medical personnel arrived



                                   22
and took over. (Dkt. 93 at 15:19–16:2.) Sergeants Williams and Frazier

moved aside. (Dkt. 88 at 61:15.)

     Given Plaintiff’s admission that Defendant Frazier had no contact

with or knowledge of Ms. Johnson before the radio call, any possible claim

against Defendant Frazier for deliberate indifference would have to arise

within this three- or four-minute window. The question is whether it was

clearly established in March 2013 that this delay in treating Ms. Johnson

violated her constitutional rights.   And the Court must conduct this

assessment in the context of the surrounding facts. Specifically, the

Court considers that two other officers were on the scene, one of them

had found no pulse, another had the defibrillator, neither of the other two

took more action, and all three knew medical personnel were on the way.

(Dkt. 88 at 67:5–6.)

     The Eleventh Circuit has recognized that judicial decisions

addressing deliberate indifference to a serious medical need are “very fact

specific.” Youmans v. Gagnon, 626 F.2d 557, 564 (11th Cir. 2010). These

cases turn on the seriousness of the injury, the length of the delay, and

the reason for the delay. Id. Plaintiff points to no legal authority that

would have put Defendant Frazier on notice that it was unlawful for her



                                    23
to refuse medical care when confronted with the situation she faced. Id.

at 563 (recognizing that court must undertake qualified immunity

analysis “in [the] light of the specific context of the case, not as a broad

general proposition”).5

     Defendant Major Reginald Scandrett had no contact with Ms.

Johnson or awareness of her need for medical assistance. Similarly,

there is no evidence Defendants Sheriff Brown or Sheriff Mann had any

contact with Ms. Johnson, knew she needed medical care, or even knew

she was in the Jail until after she had died. No authority suggests they

should have known their lack of involvement with Ms. Johnson violated

her constitutional rights.

     Rather than identifying any case remotely similar to the situation

facing these Defendants on the day Ms. Johnson died, Plaintiff merely




5 Plaintiff did not allege in her complaint that this three-minute delay
violated Ms. Johnson’s constitutional rights. She raised the issue only in
passing in her response to Defendants’ motion for summary judgment.
(See Dkt. 70 at 21 (“However, Defendant fails to reconcile the four (4)
minutes of precious time that was wasted by Frazier, Fountain [non-
party], and Williams [non-party].”)). Even so, the Court has given it full
consideration.



                                    24
alleges that the right to medical attention while in custody is clearly

established. She claims

     Defendants are still not entitled to qualified immunity as
     [Plaintiff] has plead sufficient facts to establish that
     Defendants violated Ms. Johnson’s established constitutional
     rights under the Fourteenth Amendment for their failure to
     render medical aid to a pre-trial detainee. Said right is clearly
     established under the Constitution of the United States. Thus,
     Plaintiffs have established that that [sic] qualified immunity
     does not apply.

(Dkt. 70 at 13 (emphasis added).) She is correct that pretrial detainees

have a constitutional right to medical care. But such broad propositions

do not serve to show that the law was clearly established. See D’Aguanno

v. Gallagher, 50 F.3d 877, 880–81 (11th Cir. 1995) (recognizing that

“citing precedent which establishes a general right will not do” in

overcoming qualified immunity).          Plaintiff makes no showing of

materially similar precedent that would have put a reasonable officer in

Defendants’ position on notice that what they were doing violated a

constitutional right.     This is a fatal shortcoming, given that the

“unlawfulness of a given act must be made truly obvious, rather than

simply implied, by the preexisting law.” Youmans, 626 F.3d at 563.

     In addition to relying on this general principle, Plaintiff cites

Farmer v. Brennan, 511 U.S. 825, 842 (1994).         That case, however,


                                    25
concerned a deliberate indifference claim by a transgender prisoner who

claimed prison officials failed to prevent another prisoner from

assaulting him. Id. at 829. In it, the Supreme Court held that “deliberate

indifference to a substantial risk of serious harm to an inmate violates

the Eighth Amendment” and that deliberate indifference requires “a

showing that the official was subjectively aware of the risk.” Id. It

established — or reaffirmed — these general legal principles but

provided no clearly established authority over the situations the

Defendants faced on the day in question.

     Likewise, Plaintiff’s citation to Caldwell v. Warden, FCI Talladega,

748 F.3d 1090 (11th Cir. 2014), is unhelpful.        That case involved

deliberate indifference claims arising from prison officers’ failure to

protect one inmate from his cellmate, who was known by the officials to

be violent and who had threatened to attack the plaintiff. Id. at 1093–

97. It is irrelevant to the facts here and provides no clearly established

law governing Defendants’ treatment of Ms. Johnson.          Indeed, the

Eleventh Circuit issued the decision in Caldwell more than a year after

Ms. Johnson’s death, thus making it even more irrelevant.




                                   26
     Beyond the cases cited by Plaintiff, the Court has found no legal

authority that would have put a reasonable correctional officer in

Defendants’ situation on notice that their conduct would violate Ms.

Johnson’s constitutional rights. Defendants thus are entitled to qualified

immunity.    See D’Aguanno, 50 F.3d at 879–80 (affirming grant of

summary judgment based on qualified immunity defense where plaintiffs

cited no case law showing right at issue was clearly established).

     Because the Court finds Plaintiff has not met her burden on the

clearly-established prong of the qualified immunity analysis, it need not

decide whether Defendants violated Ms. Johnson’s constitutional rights.

But since (1) the Supreme Court has held that deliberate indifference to

a serious medical need requires a showing that an official was

subjectively aware of a medical risk and (2) Plaintiff has conceded that

no evidence suggests any Defendant was aware of Ms. Johnson’s medical

condition, her claim would fail on the first prong of the qualified

immunity analysis as well. Plaintiff has also failed to raise any issue of

material fact suggesting any Defendant who failed to render medical

assistance acted with “more than mere negligence,” another requirement

for establishing deliberate indifference.    Melton, 841 F.3d at 1223



                                   27
(holding deliberate indifference requires, among other things, showing of

more than mere negligence). Finally, Plaintiff has not raised an issue of

material fact that any of Defendants’ actions caused Ms. Johnson’s

injury. See Mann, 588 F.3d at 1307 (holding that deliberate indifference

to serious medical claim requires evidence of “causation between

indifference and the plaintiff’s injury”).

     For all of these reasons, the Court finds that Defendants are

entitled to qualified immunity from Plaintiff’s federal § 1983 claims. The

Court thus dismisses with prejudice Counts II, III, V, and VI.

     B.    State-Law Claims & Official Immunity

           1.    The Court Exercises Supplemental Jurisdiction
                 Over Plaintiff’s State-Law Claims.

     Plaintiff argues that, if the Court dismisses her federal claims, it

should refuse supplemental jurisdiction over her state-law claims and

“remand” them to state court. (Dkt. 70 at 28.) The Court cannot issue a

remand as Plaintiff filed her claims in federal court.     There was no

removal. See Ingram v. Sch. Bd. of Miami-Dade Cty., 167 F. App’x 107,

109 (11th Cir. 2006) (“Only in those cases where an action originated in

state court and was later removed to federal court should a federal court

remand the case back to the state court.”); Carnegie-Mellon Univ. v.


                                     28
Cohill, 484 U.S. 343, 351 (1988) (noting that remand is not an option

when plaintiff originally files in federal court).

      Without a federal claim, the Court could dismiss the remaining

state-law claims to allow a Georgia court to adjudicate them. See Ingram,

167 F. App’x at 108–09 (quoting Mergens v. Dreyfoos, 166 F.3d 1114, 1119

(11th Cir. 1999)) (recognizing that federal courts are “strongly

encourage[d] or even require[d]” to dismiss state-law claims “if the

federal claims are dismissed prior to trial”); Baggett v. First Nat’l Bank

of Gainesville, 117 F.3d 1342, 1353 (11th Cir. 1997) (opining that “[s]tate

courts, not federal courts, should be the final arbiters of state law”).

Indeed, the Eleventh Circuit has held that, when a court dismisses all

federal claims and only state-law claims remain, “the federal court should

decline the exercise of jurisdiction by dismissing the case without

prejudice.” Eubanks v. Gerwen, 40 F.3d 1157, 1161–62 (11th Cir. 1994).

      A court, however, should not do so when principles of comity and

fairness support the exercise of supplemental jurisdiction. See Cohill,

484 U.S. at 350 (instructing federal courts to consider “the values of

judicial economy, convenience, fairness, and comity in order to decide

whether” to exercise supplemental jurisdiction). If the Court were to



                                     29
dismiss Plaintiff’s state-law claims, Georgia law would almost certainly

prevent her from refiling in state court. The statute of limitations has

long since expired on those claims. And she has already used her one

opportunity to refile this case as a renewal action after dismissal. See

GA. CODE ANN. § 9-2-61(a) (noting that “this privilege of renewal shall be

exercised only once”).     For these reasons, the Court exercises its

supplemental jurisdiction to adjudicate Plaintiff’s state-law claims. See

L.A. Draper & Son v. Wheelabrator-Frye, Inc., 735 F.2d 414, 430 (11th

Cir. 1984) (suggesting an abuse of discretion in court’s dismissal of state-

law claims when plaintiff had no ability to obtain state forum).

           2.    Defendants are Entitled to Georgia Official
                 Immunity.

     Georgia law immunizes government officials “from suit and liability

unless they ‘negligently perform a ministerial act or act with actual

malice or an intent to injure when performing a discretionary act.’ ”

Speight v. Griggs, 579 F. App’x 757, 759 (11th Cir. 2014) (citing Roper v.

Greenway, 751 S.E.2d 351, 352 (Ga. 2013) and GA. CONST. art. I, § II, par.

IX(d)). So, under Georgia law, a public officer may be personally liable

only for (1) ministerial acts negligently performed or (2) discretionary

acts performed with malice or an intent to injure. Graham v. Cobb Cty.,


                                    30
730 S.E.2d 439, 444 (Ga. App. 2012). Official immunity exists to preserve

public employees’ independence of action without fear of lawsuits and to

prevent a review of their judgment in hindsight. Id.

     Defendants claim they are entitled to judgment as a matter of law

because of Georgia official immunity. (Dkt. 67-1 at 29.) Plaintiff claims

they are not because Defendants “either breached ministerial duties or,

in the alternative, if the Court finds these duties are discretionary, the

Defendants acted outside the scope of their authority.” (Dkt. 70 at 25.)

The Court agrees with Defendants.

                 a.   Defendants’ Actions Were Discretionary.

     Under Georgia law, a “ministerial act” is “commonly one that is

simple, absolute, and definite, arising under conditions admitted or

proved to exist, and requiring merely the execution of a specific duty.”

Grammens v. Dollar, 697 S.E.2d 775, 777 (Ga. 2010) (quoting McDowell

v. Smith, 678 S.E.2d 922, 924 (Ga. 2009)). In contrast, discretionary acts

require “the exercise of personal deliberation and judgment, which in

turn entails examining the facts, reaching reasoned conclusions, and

acting on them in a way not specifically directed.” Id.




                                   31
     Plaintiff argues that county policy and state law required

Defendants to provide Ms. Johnson necessary medical care. (See Dkt. 1

at 38–41, 43–45, 46–48 (alleging Count X against all Defendants, Count

XII against Brown and Mann, Count XIV against Brown and Mann).)

She cites Georgia Code § 42-5-2, which requires an agency to provide

inmates food, clothing, and needed medical and hospital attention; § 42-

4-4, which requires the sheriff to provide inmates medical aid, heat, and

blankets; and § 42-4-32, which requires jail officers to keep an eye on

inmates and seek medical help if an inmate has a serious injury, wound,

or illness. (Id. at ¶¶ 178–189.) She claims these statutes make the

provision of medical services a ministerial act and, therefore, subject to

the lower standard under official immunity. (Dkt. 70 at 25.)

     The existence of a written policy or procedure, however, “does not

automatically create a ministerial duty.” Barnett v. Atlanta Indep. Sch.

Sys., 792 S.E.2d 474, 478 (Ga. Ct. App. 2016). The Supreme Court of

Georgia has instead “rejected expressly the argument that an officer’s

failure to comply with state law or department policy while engaged in

an otherwise discretionary act converts the officer’s conduct into a

ministerial act for purposes of official immunity.” Speight, 579 F. App’x



                                   32
at 759–60 (citing Phillips v. Hanse, 637 S.E.2d 11, 12 (Ga. 2006)).

Georgia law also specifies that “the determination of what medical

treatment to provide is an act of discretion subject to official immunity.”

Graham, 730 S.E.2d at 443–44 (emphasis removed).                   So, the

determination of how to provide adequate medical care and what care to

provide involved the use of discretion by all individual Defendants here.

See id. at 444. The conduct is thus not ministerial but discretionary in

nature.6

     Plaintiff also claims Defendants Sheriffs Mann and Brown are

liable for failing to train properly their subordinates (Count XII) and for

the misconduct of the jailers (Count XIV). Deciding how best to staff and

run a county jail — including how to train and supervise jail employees

— is not a “simple, absolute, and definite” task that is “so clear, definite

and certain as merely to require the execution of a relatively simple,

specific duty.” See Jobling v. Shelton, 779 S.E.2d 705, 710 (Ga. Ct. App.

2015). Instead, it requires the exercise of judgment and deliberation. See


6 The Court notes that Plaintiff also has a larger proof problem in that
none of these Defendants were the ones responsible for providing Ms.
Johnson with medical care and none of the individuals who Plaintiff may
have been able to hold accountable for denial of medical care or failure to
respond to the emergency call button are parties to this lawsuit.

                                    33
id. “The acts complained of are thus ‘discretionary’ and fall within the

scope of [Defendants Brown and Mann’s] official immunit[ies].”         See

Harvey v. Nichols, 581 S.E.2d 272, 276 (Ga. Ct. App. 2003) (internal

quotation marks omitted), disapproved on other grounds by City of

Richmond Hill v. Maia, 800 S.E.2d 573, 578 (Ga. 2017); see also Norris v.

DeKalb Cty., No. 1:06-CV-0381-CC, 2007 WL 9701954, at *15 (N.D. Ga.

Mar. 6, 2007) (internal quotation marks omitted) (opining that “Georgia

courts have consistently held that the operation of law enforcement

departments, including how much training and supervision should be

provided, is a discretionary governmental function as opposed to a

ministerial, proprietary, or administratively routine function”).

     Under Georgia law, “actual notice of a hazardous condition gives

rise to a ministerial duty on the part of an individual charged with

responsibility to respond to such a condition.” Jobling, 779 S.E.2d at 710;

see also Nelson v. Spalding Cty., 290 S.E.2d 915, 919 (Ga. 1982) (holding

government employee had ministerial duty to replace missing stop sign

once notified of its absence); Barnard v. Turner Cty., 701 S.E.2d 859, 863

(Ga. Ct. App. 2010) (holding that actual notice of water over road created

ministerial duty on the part of the county road superintendent to



                                    34
respond); Lincoln Cty. v. Edmond, 501 S.E.2d 38, 42 (Ga. Ct. App. 1998)

(finding road superintendent had ministerial duty to remove downed tree

once he received notice that it was blocking road). In other words, when

a public official knows of a hazardous condition, the official then has a

ministerial duty to respond, although the determination of how to

proceed may involve acts of discretion.

     Plaintiff, however, has not raised an issue of material fact

suggesting Defendants Mann or Brown had notice of a widespread

history of ignoring the emergency call button or any other hazardous

condition that might create a ministerial duty to act. In Defendants’

statement of material facts, Defendants Mann and Brown assert there

was (1) no “widespread history and/or custom” of ignoring inmates’ use of

emergency call buttons, (2) no “widespread history and/or custom” of

officers failing to provide medical care or treatment to inmates, or (3) any

reason to believe additional training was necessary to help employees

identify inmates with medical needs. (Dkt. 67-2 at ¶¶ 24–27.) Plaintiff

denied these assertions but failed to produce any contradictory evidence

to support her denial and raise an issue of material fact. (Dkt. 71 at

¶¶ 25–27.) Likewise, Defendant Mann asserted he was unaware of a



                                    35
“large number of grievances in relation to the duress button or emergency

call button.” (Dkt. 67-2 at ¶ 24.) Plaintiff concedes this as undisputed

but then denies it “to the extent there are a plethora of complaints and

lawsuits arising out of the same.” (Id.) She did not, however, introduce

any evidence of those alleges complaints or lawsuits or present any other

evidence to suggest Defendants Mann and Brown were aware of a need

to address the issue. Given this record, Plaintiff has failed to present any

evidence that Defendants Brown or Mann violated a ministerial duty to

respond to a known hazardous condition.

                  b.      There is No Evidence Defendants Acted with
                          Actual Malice.

      Defendants thus are entitled to official immunity, absent evidence

they acted with actual malice or intent to injure Ms. Johnson. The

Supreme Court of Georgia has defined actual malice in the context of

official immunity to mean a “deliberate intention to do a wrongful act” or

“an actual intent to cause injury.” Adams v. Hazelwood, 520 S.E.2d 896,

898 (Ga. 1999).        Actual malice does not, however, “include ‘implied

malice,’ that is ‘the reckless disregard for the rights or safety of others.’ ”

Kinlocke v. Benton, 257 F. Supp. 3d 1368, 1381 (N.D. Ga. 2017) (quoting

Murphy v. Bajjani, 647 S.E.2d 54, 60 (Ga. 2007)).


                                      36
     Defendants alleged that there was no evidence they acted with

malice or intent to injure her. (Dkt. 67-1 at 31.) Plaintiff presented no

evidence to refute this allegation. Indeed, as explained in the discussion

of qualified immunity, there is no evidence Defendants Frazier or Lawton

had any interaction with Ms. Johnson or even knew she existed before

they received the emergency radio call. Likewise, there is no evidence

the other Defendants knew who she was until after her death when the

investigation began.    The record lacks evidence sufficient to raise a

genuine issue that any Defendant acted with actual malice or a deliberate

intent to injure Ms. Johnson.

     Ms. Johnson’s death — at such a young age — was tragic. But,

given the undisputed facts, the Defendants here are entitled to official

immunity. The Court thus dismisses with prejudice Counts X, XII, and

XIV of Plaintiff’s complaint.




                                   37
V.   Conclusion

     For these reasons, the Court GRANTS Defendants’ Amended

Motion for Summary Judgment (Dkt. 67).

     SO ORDERED this 14th day of March, 2019.




                               38
